DETAILED ACTION
This Office action is in response to the application filed on 14 February 2022.
Claims 1-32 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11,252,676 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim recitations are merely reworded to recite the same limitation in different language and some of the limitations have been grouped in a slightly different manner but still overall set forth the same limitations. All the recited elements and limitations are found over claims 1-28 of U.S. Patent No. 11,252,676 B2.
Claims 1-32 in the instant application are broader than claims 1-28 of U.S. Patent No. 11,252,676 B2, wherein the instant Base Station (BS) claims 1-7, 24-28, 29, 31 are broader than the BS claims 1-28 of U.S. Patent No. 11,252,676 B2, as shown below:

Instant app # 17/651,028			patent # 11,252,676 B2
BS method claims 1-7		≈	BS method claims 1-7
BS claims 24-28			≈	BS claims 22-25, 27
BS in means plus funct. claim 29	≈	BS in means plus function claim 8
BS non-transitory CRM claim 31	≈	BS non-transitory CRM claim 15

wherein the instant BS claims 24-28 correspond to the instant BS method claims 1-4, 6.
wherein the instant BS in means plus functions claim 29 correspond to the instant BS method claim 1.
wherein the instant BS non-transitory computer readable medium claim 31 correspond to the instant BS method claim 1.
wherein the BS in means plus functions claims 8-14 correspond to the BS method claims 1-7 in US patent No. 11,252,676 B2.
wherein the BS claims 22-28 correspond to the BS method claims 1-7 in US patent No. 11,252,676 B2.
wherein the non-transitory computer readable medium BS claims 15-21 correspond to the BS method claims 1-7 in US patent No. 11,252,676 B2.
--------------------------------------------
Claims 1-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,863,450 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim recitations are merely reworded to recite the same limitation in different language and some of the limitations have been grouped in a slightly different manner but still overall set forth the same limitations. All the recited elements and limitations are found over claims 1-28 of U.S. Patent No. 10,863,450 B2.
Claims 1-32 in the instant application are broader than claims 1-28 of U.S. Patent No. 10,863,450 B2, wherein the instant User Equipment (UE) claims 8-14, 15-23, 30, 32 are broader than the UE claims 1-28 of U.S. Patent No. 10,863,450 B2, as shown below:

Instant app # 17/651,028			patent # 10,863,450 B2
UE method claims 8-14		≈	UE method claims 1-3, 5, 6, 4, 7
UE claims 15, 17-20, 22		≈	UE claims 22, 23, 26-27, 25-26
UE in means plus funct. claim 30	≈	UE in means plus function claim 8
UE non-transitory CRM claim 32	≈	UE non-transitory CRM claim 15

wherein the instant UE claims 15-23 correspond to the instant UE method claims 8, 10, 9, 11, 12, 13, 14, 10, 12, respectively.
wherein the instant UE in plus functions claim 30 correspond to the instant UE method claim 8.
wherein the instant UE non-transitory computer readable medium claims 32 correspond to the instant UE method claim 8.
wherein the UE method claims 1-7 correspond to the UE claims 22-28 in US patent No. 10,863,450 B2.
wherein the UE in means plus functions claims 8-14 correspond to the UE method claims 1-7 in US patent No. 10,863,450 B2.
wherein the UE non-transitory computer readable medium claims 15-21 correspond to the UE method claims 1-7 in US patent No. 10,863,450 B2.
-------------------------
It clearly appears that the instant BS-UE system claims 1-32 include the technical features of the BS system in claims 1-28 of US patent No. 11,252,676 B2 are interchangeable with the technical features of the UE system in claims 1-28 of US patent No. 10,863,450 B2.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901. The examiner can normally be reached M-F 6:00AM -3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center/ for more information about Patent Center and https://www.uspto.gov/patents/docx/ for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI V NGUYEN/Primary Examiner, Art Unit 2649